IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

BALL METAL BEVERAGE
CONTAINER CORP.,
Civil Action No. 3:12-cv-0033 (WHR)
Plaintiff/Counterclaim Defendant,
v.
CROWN PACKAGING TECHNOLOGY, : ‘ ORDER
]NC. AND CROWN CORK & SEAL USA, ‘
[NC.,
Defendants/Counterclaim Plaintiffs
v.

REXAM BEVERAGE CAN COMPANY

Counterclaim Defendant.

Upon the motion of Ball Metal Beverage Container Corp. and Rexam Beverage Can
Company, for good cause shown and pursuant to the Protective Order in this case (Dkt. 15) and
Local Rule 5.2.1(a), Ball and Rexarn are hereby granted leave to file under seal unredacted versions
of their Reply Memorandum in Support of Their Motion in Limine No. 7 Regarding Crown’s

Belatedly Disclosed Expert Yaguchi and of exhibits to such that contain Protected Materials.

SO ORDERED.

Date: 5/-"`7'~|°1 MV~\Q:`_

Judge V\Palter H. Rice

